Title: To James Madison from Richard Bland Lee and Tench Ringgold, 15 February 1816
From: Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        
                            Office of the Commissioners of the Public Buildings
                            
                            Feb. 15. 1816
                        
                        Sir,
                    
                    Inclosed we forward a contract made with the Bank of Washington for an additional loan for thirty seven thousand five hundred dollars, part of the loan authorised by the act of Congress for repairing or rebuilding the public buildings in the city of Washington for your approbation—and have the honor to subscribe ourselves with great consideration yr most obt svts
                    
                        
                            Richard Bland LeeTench Ringgold
                        
                    
                